— Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J), entered February 6, 2004 in a legal malpractice action. The order granted plaintiffs motion for partial summary judgment in part and granted defendant’s cross motion for summary judgment dismissing the complaint on the ground that plaintiff did not sustain a serious injury.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present — Green, J.P., Scudder, Gorski, Martoche and Pine, JJ.